EXHIBIT 20 For Immediate Release September 28, 2011 BOWL AMERICA REPORTS FISCAL YEAR EARNINGS Bowl America Incorporated today reported earnings per share for its fiscal fourth quarter ended July 3, 2011, which included a 14th week, were $.03, down from $.04 in the comparable quarter last year.Earnings per share for the 53-week fiscal year declined to $.30 from $.36 in the prior year. Management believes that continuing concern about the economy on the part of our customers and potential customers has influencedtheir spending of discretionary funds. Fiscal 2011 was the Company’s 39th year of increased regular per share dividends.The Company’s Board of Directors yesterday declared a regular quarterly dividend of $.16 to be paid in November 2011. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-K filing available through the website www.bowlamericainc.com.Bowl America operates 19 bowling centers and its stock trades on the NYSE Amex with the symbol BWLA. * BOWL AMERICA INCORPORATED Results of Operations Fourteen Thirteen Fifty-three Fifty-two Weeks Ended Weeks Ended Weeks Ended Weeks Ended 07/03/11 06/27/10 07/03/11 06/27/10 Operating Revenues Bowling and other $ Food, beverage and merchandise sales Net gain on sale of assets Operating expenses excluding depreciation and amortization Depreciation and amortization Interest and dividend income Earnings before taxes Net Earnings $ Comprehensive Earnings $ Weighted average sharesoutstanding EARNINGS PER SHARE * SUMMARY OF FINANCIAL POSITION Dollars in Thousands 07/03/11 06/27/10 ASSETS Total current assets including cash and short-term investment of $8,660 and $9,716 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
